Citation Nr: 1130610	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  04-25 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for sigmoid colon diverticula.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) which continued a 10 percent rating for sigmoid colon diverticula.  A November 2008 rating decision assigned a 30 percent rating, effective October 15, 2001 (the date of the claim for increase).  In January 2010, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In March 2010, this matter was remanded for further development.  In October 2010 the case was again remanded for noncompliance with the March 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

By May 2010, and October 2010 letters pursuant to the Board's March 2010 and October 2010 remands, the Veteran was requested to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of entitlement to a rating in excess of 30 percent for sigmoid colon diverticula; he has not responded.


CONCLUSION OF LAW

By failing to submit evidence (identifying information and releases) requested in connection with his claim seeking a rating in excess of 30 percent for sigmoid colon diverticula within a year following the date of the request, the Veteran has abandoned the claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158 (a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies to the instant claim.   In a claim for increase, the VCAA  requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   The appellant was advised of VA's duties to notify and assist in the development of his claim.  See  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   May 2010, and October 2010 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.   August 2010 and June 2011 supplemental statements of the case readjudicated the matter.   He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.   It is not alleged that notice in this case was less than adequate.  

Regarding VA's duty to assist, the RO has obtained all available service treatment records and some records of postservice treatment.  As explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO asked the Veteran to provide the information and releases.  He did not respond, and further development could not proceed without his response.  He has been afforded several VA evaluations.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  



Factual Background and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

When the case was previously before the Board in March 2010, it was noted that there appeared to be outstanding records (both private and employment) that were critical to the Veteran's claim; he had provided sworn testimony that employment records would corroborate that he missed three weeks of work due to the disability at issue, and had submitted a private physician's note indicating in essence that the disability was being treated.  The March 2010 Board's remand directed, in part, that the RO/Appeals Management Center (AMC) send the Veteran a letter asking him to identify all providers of treatment or evaluation he received for his sigmoid colon diverticula since October 2000 and identify his employer(s) during the appeal period, and to provide releases for records of any such private treatment, as well as for any employment records that would show he missed time from work due to his sigmoid colon diverticula.  The RO was then to secure copies of the complete records of all evaluations/treatment the Veteran had identified.  

The case was remanded again in October 2010, because the Veteran had not responded to the RO's requests for clarifying information and the year provided by law for such submission had not lapsed.  An October 2010 letter notified the Veteran that he had until May 16, 2011 to respond to the May 17, 2010 letter requesting authorizations for release for all records identified in that letter.  He was informed that if he did not respond his claim would be processed 38 C.F.R. § 3.158(a); he was specifically advised that the consequence of a failure to cooperate would be that his claim would be considered abandoned under 38 C.F.R. § 3.158.  He again did not respond; the letter was not returned as undelivered.

The governing regulation in these circumstances (38 C.F.R. § 3.158(a)) is clear and unequivocal, and mandates that the claim (and appeal) be considered abandoned.  Consequently, the Board finds no recourse but to conclude that the Veteran has abandoned his claim.  See 38 C.F.R. § 3.158 and Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore requests for critical pertinent information, as appears to be the case here.  In light of the abandonment of the appeal, there is no allegation of error of fact or law for appellate consideration, and the appeal in the matter must be dismissed.  38 U.S.C.A. § 7105(d)(5).


ORDER

Because the Veteran has abandoned his claim in the matter, the appeal seeking a rating in excess of 30 percent for sigmoid colon diverticula is dismissed. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


